Case 7:21-cr-00024-O Document5 Filed 08/13/21 Page 1iofé PagelD 6

  

IN THE UNITED STATES DISTRICT COURT oy sn pa ins 7
FOR THE NORTHERN DISTRICT OF TEXAS
WICHITA FALLS DIVISION one ep wo es

UNITED STATES OF AMERICA
v. NO

LOVICK STIKELEATHER (01) 7-21CR-024- 6

PLEA AGREEMENT PURSUANT TO FED, R. CRIM, PROC, 11 (c)(1)(C)
WITH WAIVER OF APPEAL

LOVICK STIKELEATHER (“Defendant”), Defendant’s attorney, and the United
States of America (“Government”), agree as follows:
1. Rights of Defendant: Defendant understands that he has the right
a. to plead not guilty;
b. to have a trial by jury;
c, to have his guilt proven beyond a reasonable doubt;

d, to confront and cross-examine witnesses and to call witnesses in his
defense; and

€. against compelled self-incrimimation.

2. Waiver of Rights and Plea of Guilty: Defendant waives these rights and
pleads guilty to the offense alleged in Count One of the Information, charging a violation
of 21 U.S.C. § 846, that is, conspiracy to possess of a controlled substance with intent to
distribute. Defendant understands the nature and elements of the crimes to which he is
pleading guilty, and agrees that the factual resume he has signed is true and will be

submitted as evidence.

Plea Agreement — Page 1 of 6
Case 7:21-cr-00024-O Document 5 : Filed 08/13/21 Page 2of6 PagelD 7

3. Sentence: The penalties the Court can impose include:

a.

imprisonment for a period of not less than five (5) years and not
more than forty (40) years;

a fine not to exceed $5,000,000;

a mandatory term of supervised release of not less than four (4)
years, which may be mandatory under the law and will follow any
term of imprisonment. If the defendant violates any condition of the
term of supervised release, the Court may revoke such release term
and require that the defendant serve an additional period of
confinement;

a mandatory special assessment of $100;

restitution to victims or to the community, which may be mandatory
under the law, and which Defendant agrees may include restitution
arising from all relevant conduct, not limited to that arising from the

offense of conviction alone; and

costs of incarceration and supervision.

4, Court’s Sentencing Discretion and Role of the Guidelines: The Defendant

 

understands that the sentence in this case will be imposed by the Court after consideration

of the United States Sentencing Guidelines. The Defendant has reviewed the guidelines

with his attorney, but understands no one can predict with certainty the outcome of the

Court’s consideration of the guidelines in this case, Pursuant to Rule 11(c)(1)(C), FED.

R. CRIM. P., the parties agree that the length of any prison term imposed by the Court in

this case should be no greater than three hundred (300) months’ imprisonment. The

defendant reserves the right to request a sentence below three hundred (300) months, but

understands that so long as the Court imposes a sentence no greater than three hundred

Plea Agreement — Page 2 of 6 c
Case 7:21-cr-00024-O Document5 Filed 08/13/21 Page 3of6 PagelD 8

(300) months, this agreement will be satisfied. Ifthe Court accepts this plea agreement,
this provision is binding on the Court. Other than the agreed maximum term of
imprisonment, the Court remains free to determine other aspects of the sentence as it
deems appropriate. Pursuant to Rule 11(c)(5), FED. R. CRIM. P., if the Court rejects this
plea agreement, Defendant will be allowed to withdraw his guilty plea. If Defendant
declines to withdraw his guilty plea, the disposition of the case may be less favorable
than that contemplated by this agreement.

5. Mandatory special assessment: Defendant agrees to pay.to the U.S. District
Clerk the amount of $100.00, in satisfaction of the mandatory special assessment in this
case.
6. Forfeiture of Property: The defendant agrees not to contest, challenge, or appeal
in any way the administrative or judicial (civil or criminal) forfeiture to the United States
of any property noted as subject to forfeiture in the Indictment/Information and in any
bills of particulars, or seized or restrained by law enforcement officers during the
investigation(s) related to this criminal cause. The defendant consents to entry of any
orders or declarations of forfeiture regarding all such property and waives any applicable
statutes of limitation, and any requirements (including notice of forfeiture) set out in 19
U.S.C. §§ 1607-1609; 18 U.S.C. §§ 981, 983, and 985; the Code of Federal Regulations;
and Rules 11, 32.2, and 43(a) of the Federal Rules of Criminal Procedure. The defendant
agrees to provide truthful information and evidence necessary for the government to

forfeit such property. The defendant agrees to hold the government, its officers, agents,

Plea Agreement— Page 3 of 6
Case 7:21-cr-00024-O Document5 Filed 08/13/21 Page4of6 PagelD9

and employees harmless from any claims whatsoever in connection with the seizure,
forfeiture, storage, or disposal of such property.

7, Defendant's agreement: Defendant shall give complete and truthful
information and/or testimony concerning his participation in the offense of conviction.
Upon demand, Defendant shall submit a personal financial statement under oath and
submit to interviews by the government and the U.S. Probation Office regarding his
capacity to satisfy any fines or restitution.

8. Government’s Agreement: The government will not bring any additional
charges against Defendant based upon the conduct underlying and related to the
Defendant’s plea of guilty. After sentence is imposed by the Court, the government will
move to dismiss any remaining charges against the defendant. This agreement is limited
to the United States Attorney's Office for the Northern District of Texas and does not
bind any other federal, state, or local prosecuting authorities, nor does it prohibit any civil
or administrative proceeding against Defendant or any property.

9, Violation of Agreement: Defendant understands that if he violates any
provision of this agreement, or if his guilty plea is vacated or withdrawn, the Government
will be free from any obligations of the agreement and free to prosecute Defendant for all
offenses of which it has knowledge. In such event, Defendant waives any objections
based upon delay in prosecution. If the plea is vacated or withdrawn for any reason other
than a finding that it was involuntary, Defendant waives objection to the use against him

of any information or statements he has provided to Government and any resulting leads.

Plea Agreement — Page 4 of 6
Case 7:21-cr-00024-O Document5 Filed 08/13/21 Page 5of6 PagelD 10

10, Voluntary Plea: This plea of guilty is freely and voluntarily made and is
not the result of force or threats, or of promises apart from those set forth in this plea
agreement, There have been no guarantees or promises from anyone as to what sentence
the Court wili impose.

li. Waiver of right to appeal or otherwise challenge sentence: Defendant
waives his rights, conferred by 28 U.S.C. § 1291 and 18 U.S.C. § 3742, to appeal from
his conviction and sentence. He further waives his right to contest his conviction and
sentence in any collateral proceeding, including proceedings under 28 U.S.C. § 2241 and
28 U.S.C. § 2255. Defendant, however, reserves the rights (a) to bring a direct appeal of
(i) a sentence exceeding the statutory maximum punishment, or (ii) an arithmetic error at
sentencing, (b) to chalfenge the voluntariness of his plea of guilty or this waiver, and (c)
to bring a claim of ineffective assistance of counsel.

12. Representation of Counsel: Defendant has thoroughly reviewed all legal
and factual aspects of this case with his lawyer and is fully satisfied with that lawyer’s
legal representation. Defendant has received from his lawyer explanations satisfactory to
him conceming each paragraph of this plea agreement, each of his rights affected by this
agreement, and the alternatives available to him other than entering into this agreement.
Because he concedes that he is guilty, and after conferring with his lawyer, Defendant has
concluded that it is in his best interest to enter into this plea agreement, and all of its

terms, rather than to proceed to trial in this case.

(continued on the next page)

Plea Agreement — Page 5 of 6
Case 7:21-cr-00024-O Document 5 Filed 08/13/21 Page 6of6 PagelD 11

13. Entirety of Agreement: This document is a complete statement of the
parties’ agreement and may not be modified unless the modification is in writing and

signed by all parties.
dia
AGREED TO AND SIGNED this [2

day of (UL AX . 2001,
A

PRERAK SHAH
ACTING UNITED STATES ATTORNEY

 

 

 

Zoe STIKELEATHER LAURA G. MONTES ~
Defendant Assistant United States Attorney

Massachusetts State Bar No. 687739
801 ne Street, Suite 1700

_ Mei = ff 7 “
Ee. (ake Adi

SEAN COLSTON ALEX As
Attorney for Defendant Deputy Criminal Chief

  

 

 

I have read (or had read to me) this Plea Agreement and have carefully reviewed
every part of it with my attorney. I fully understand it and voluntarily agree to it.

ZL J -13~A02/
LOVICK STIKELEATHER Date

Iam the defendant’s counsel. I have carefully reviewed every part of this Plea
Agreement with the defendant. To my knowledge and belief, my client’s decision to
enter into this Plea Agreement is an informed and voluntary one.

C. All $+ (3-202/

SEAN COLSTON Date
Attorney for Defendant

 

 

 

Plea Agreement — Page 6 of 6
